Title: To James Madison from an Unidentified Correspondent, 5 January 1813 (Abstract)
From: 
To: Madison, James


5 January 1813, Walpole, New Hampshire. Writes to communicate to JM “the principle of a long desired discovery …, that of perpetual motion.” Uses the example of waterwheels to demonstrate the usefulness of force. Because he does “not think it right to sell the efforts of reason in discoveries,” he will “make a present of it” to his country. Does not “even think proper at present to reveal” his name but may do so “in time”: “it will be known by the producing the piece of paper cut from this and the original.”
